—Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 13, 1997, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
*924Claimant was discharged from her employment as a customer service agent after failing to timely advise the employer that she would be late for work on June 1, 1996. Claimant, who had been previously warned regarding her attendance record, was aware of the employer’s rule whereby employees who failed to call within 30 minutes of the commencement of their shifts would be considered “no shows”. It is fundamental that “[r]efusal to obey an employer’s reasonable rules and continued lateness after sufficient warnings can constitute misconduct barring receipt of unemployment insurance benefits” (Matter of Reichert [Losco Group — Commissioner of Labor], 256 AD2d 709, 710). Under the circumstances, we find that substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant was disqualified from receiving benefits.
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.